DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is an examiner’s amendment in response to the communications received on June 7, 2022, and an interview held with Mr. Bao Tran on August 9, 2022.  Claims 1, 6, 17 and 18 have been amended, and claim 2 has been canceled. 
Currently, claims 1 and 3-19 are currently pending and allowed herein.

Response to Requirement for Information under 37 CFR § 1.105
Applicant’s responses to the Requirement for Information under 37 CFR § 1.105 that the Applicants independently derived the equations that models a proposed commercial system is acknowledged.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should any changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an email communication by Mr. Bao Tran (Reg. No. 37955) on August 11, 2022.  


Amendments to the Claims:
This listing of claims will replace all prior versions and listings of claims in this application.

	(currently amended) A method to manage energy for a commercial building (CB) including an energy management system (EMS) with a processor, comprising:
	capturing CB operation and maintenance costs on comfort levels in [[the]] an environment at each time slot or interval;
	training an unsupervised deep-Q-network with the processor to analyze the energy management within an upper and lower bounds by modeling comfort level temperature dynamics of the CB as:  

    PNG
    media_image1.png
    25
    191
    media_image1.png
    Greyscale

             


wherein 
    PNG
    media_image2.png
    25
    143
    media_image2.png
    Greyscale
, including indoor temperature, inner wall temperature, and outer wall temperature, respectively. 
    PNG
    media_image3.png
    25
    160
    media_image3.png
    Greyscale
, including outdoor temperature, solar irradiance, binary on/off action indicator of the HVAC system, and constant power consumption of the HVAC system, respectively. 
    PNG
    media_image4.png
    15
    16
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    21
    16
    media_image5.png
    Greyscale
 are environment coefficients of CBs; and


    PNG
    media_image6.png
    49
    239
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    27
    25
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    25
    24
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    25
    20
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    27
    23
    media_image10.png
    Greyscale

continuously modeling comfort level for indoor temperature, comfort level related to water temperature, and comfort level for a state-of-charge (SoC);
	deriving, via the unsupervised deep-Q-network, an optimal control decision targeting immediate and long-term goals and considering exploration and exploitation simultaneously; 
	controlling, by the processor, the energy management system for a desired comfort level and energy usage of the CB based on the optimal control decision; and 
updating the unsupervised deep-Q-network with multi-objective power flow control in real-time operational environment. 

(canceled) 

(original) The method of claim 1, comprising setting upper and lower bounds of an indoor temperature within a deviation from a desired indoor temperature:

    PNG
    media_image11.png
    25
    223
    media_image11.png
    Greyscale

             

where 
    PNG
    media_image12.png
    25
    33
    media_image12.png
    Greyscale
 is the desired indoor temperature, 
    PNG
    media_image13.png
    21
    32
    media_image13.png
    Greyscale
 is the maximum temperature deviation from the desired indoor temperature.

(original) The method of claim 1, comprising modeling a dynamic relationship between water temperature and power consumption are modeled as:

    PNG
    media_image14.png
    48
    356
    media_image14.png
    Greyscale



where 
    PNG
    media_image15.png
    25
    32
    media_image15.png
    Greyscale
 is constant power consumption of the EWH. Binary variable 
    PNG
    media_image16.png
    25
    29
    media_image16.png
    Greyscale
 denotes on/off action indicator of the EWH, 
    PNG
    media_image17.png
    24
    32
    media_image17.png
    Greyscale
 is power-to-heat ratio of the EWH, auxiliary state variable 
    PNG
    media_image18.png
    20
    43
    media_image18.png
    Greyscale
 is the temperature deviation of the EWH between a beginning of an operating day and time 
    PNG
    media_image19.png
    15
    13
    media_image19.png
    Greyscale
, parameter 
    PNG
    media_image20.png
    25
    28
    media_image20.png
    Greyscale
 represents aggregated negative impacts on the temperature of the hot water in the EWH, including heat loss that is transferred to its ambient, outflow of hot water and inflow of cold water, parameter 
    PNG
    media_image21.png
    17
    21
    media_image21.png
    Greyscale
 is the mass of water in the hot water tank, and 
    PNG
    media_image22.png
    24
    36
    media_image22.png
    Greyscale
 is the specific heat capacity of water.

(currently amended) The method of claim 1, comprising using [[a]] the state-of-charge (SoC) to represent energy dynamics of an energy storage system (ESS) as:

    PNG
    media_image23.png
    72
    285
    media_image23.png
    Greyscale



where 
    PNG
    media_image24.png
    27
    27
    media_image24.png
    Greyscale
 and 
    PNG
    media_image25.png
    27
    27
    media_image25.png
    Greyscale
 are constant power charged into or discharged from the 
    PNG
    media_image26.png
    19
    13
    media_image26.png
    Greyscale
-th ESS at time 
    PNG
    media_image27.png
    16
    9
    media_image27.png
    Greyscale
, and 
    PNG
    media_image28.png
    25
    24
    media_image28.png
    Greyscale
 and 
    PNG
    media_image29.png
    25
    25
    media_image29.png
    Greyscale
 represent charging and discharging efficiencies of the 
    PNG
    media_image30.png
    19
    13
    media_image30.png
    Greyscale
-th ESS, respectively. 
    PNG
    media_image31.png
    27
    24
    media_image31.png
    Greyscale
 and 
    PNG
    media_image32.png
    27
    25
    media_image32.png
    Greyscale
 are binary variables indicating charging and discharging decisions of the 
    PNG
    media_image33.png
    19
    13
    media_image33.png
    Greyscale
-th ESS.

(currently amended) The method of claim 1, comprising charging dynamics for electric vehicles (PEVs) as:

    PNG
    media_image6.png
    49
    239
    media_image6.png
    Greyscale



where 
    PNG
    media_image7.png
    27
    25
    media_image7.png
    Greyscale
 is a constant charging rate, 
    PNG
    media_image8.png
    25
    24
    media_image8.png
    Greyscale
 is a charging efficiency. 
    PNG
    media_image9.png
    25
    20
    media_image9.png
    Greyscale
 is a rated energy, a binary variable 
    PNG
    media_image10.png
    27
    23
    media_image10.png
    Greyscale
 represents charging decisions.

 (original) The method of claim 1, comprising modeling a comfort level for Indoor Temperature as

    PNG
    media_image34.png
    165
    356
    media_image34.png
    Greyscale



where the comfort indoor temperature zone is defined as 
    PNG
    media_image35.png
    25
    73
    media_image35.png
    Greyscale
, where 
    PNG
    media_image36.png
    20
    29
    media_image36.png
    Greyscale
 is maximum indoor temperature deviation from desired temperature.

(original) The method of claim 1, comprising modeling a Comfort Level Related to Water Temperature as

    PNG
    media_image37.png
    25
    144
    media_image37.png
    Greyscale



parameter 
    PNG
    media_image38.png
    25
    32
    media_image38.png
    Greyscale
 is a desired water temperature in a hot water tank,

    PNG
    media_image39.png
    101
    364
    media_image39.png
    Greyscale



parameter 
    PNG
    media_image40.png
    21
    31
    media_image40.png
    Greyscale
 is a maximum allowed temperature deviation from desired water temperature, 1 represents the most comfort level and 0 denotes the most uncomfort level for water temperature.

(original) The method of claim 1, comprising the relationship between a desired SoC and an actual SoC of each electric vehicle PEV.

(original) The method of claim 9, comprising determining:

    PNG
    media_image41.png
    104
    337
    media_image41.png
    Greyscale




    PNG
    media_image42.png
    25
    24
    media_image42.png
    Greyscale
 denotes comfort level of the 
    PNG
    media_image43.png
    15
    12
    media_image43.png
    Greyscale
-th PEV owner, 
    PNG
    media_image44.png
    25
    40
    media_image44.png
    Greyscale
 is desired SoC for the 
    PNG
    media_image45.png
    15
    12
    media_image45.png
    Greyscale
-th PEV, 
    PNG
    media_image46.png
    25
    51
    media_image46.png
    Greyscale
 represents base SoC required for the 
    PNG
    media_image47.png
    15
    12
    media_image47.png
    Greyscale
-th PEV with round trip between a PEV owner house and the CB.

(original) The method of claim 1, comprising conforming with a power balance: 

    PNG
    media_image48.png
    72
    281
    media_image48.png
    Greyscale



where parameter 
    PNG
    media_image49.png
    24
    19
    media_image49.png
    Greyscale
 denotes the output of renewables, parameter 
    PNG
    media_image50.png
    25
    27
    media_image50.png
    Greyscale
 represents real-time power buy from a retail electricity market based on uncertain real-time electricity prices, and binary variable 
    PNG
    media_image51.png
    25
    25
    media_image51.png
    Greyscale
 selects which power amount to buy from a grid.

(original) The method of claim 1, comprising performing energy management as a Markov decision process (MDP) model with environment models at each time step.

(original) The method of claim 12, wherein the MDP model comprises a tuple with four vectors:                    
                        S
                        ,
                        A
                        ,
                        R
                        ,
                        S
                        '
                    
                , where S and A denotes state and action spaces, respectively,                     
                        
                            
                                S
                            
                            
                                '
                            
                        
                    
                 is a state space after a transition through the environment from the original state space 
    PNG
    media_image52.png
    17
    13
    media_image52.png
    Greyscale
,                      
                        R
                        :
                        S
                        ×
                        A
                        ×
                        
                            
                                S
                            
                            
                                '
                            
                        
                        =
                        >
                        R
                    
                 represents a reward function obtained by taking the action 
    PNG
    media_image53.png
    17
    16
    media_image53.png
    Greyscale
 that changes from state 
    PNG
    media_image54.png
    19
    15
    media_image54.png
    Greyscale
 to state S'.

(original) The method of claim 1, comprising representing energy management strategy states by a vector including indoor temperature, inner wall temperature, outer wall temperature, state of charge (SoC) of electric vehicle and energy storage system, and water temperature, respectively.

(original) The method of claim 1, comprising minimizing operating costs while maximizing occupant comfort levels.

(original) The method of claim 16, comprising optimizing for a reward function including electricity purchase cost, ESS degradation cost and comfort levels related with indoor temperature, electric vehicle state of charge and water temperature as reward terms.

(currently amended) The method of claim 1, comprising receiving data for 

(currently amended) The method of claim 1, comprising receiving intermittent episodes for each operating day.

(original) The method of claim 1, comprising receiving data for base load demand, power output of renewable energy, electricity price, and PEV arrival SoC and arrival/departure time.





ALLOWANCE
The following is an allowance. Claims 1 and 3-19 are currently pending and allowed, as amended above.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is related to the field of reinforcement learning algorithm for providing optimal energy management decisions for commercial buildings (CB) central controllers based a control decision derived by the trained unsupervised deep-Q-network targeting immediate and long-term goals and considering exploration and exploitation simultaneously.
The closest prior arts of Elbsat et al., (US 2020/0301408 A1) disclose a model predictive maintenance system that generates training data from various type temperature for an artificial neural network model used to predict power consumption of the equipment during operation based on a desired comfort level; and in view of Chen et al., (US 2016/0187874 A1) disclose a method for modeling performance optimization simultaneously using the exploration and exploitation processes; and Chan et al., (US 2016/0048142 A1) disclose an intelligent air-conditioning controlling system for calculating a target temperature according to the environment information, generating a control commend according to the target temperature, and controlling the device for operating according to the control commend. However, the combination of Elbsat and in view of Chen and Chan fails to teach or suggest “deriving, via the unsupervised deep-Q-network, an optimal control decision targeting immediate and long-term goals and considering exploration and exploitation simultaneously, controlling, by the processor, the energy management system for a desired comfort level and energy usage of the CB based on the optimal control decision, and updating the unsupervised deep-Q-network with multi-objective power flow control in real-time operational environment.”
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pan Choy whose telephone number is (571)270-70388.  The examiner can normally be reached on Monday to Friday from 8:30 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624